Citation Nr: 0507808	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  97-20 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bilateral pes planus (foot feet)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1944 to November 1946. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to a rating increase in excess of 10 percent for bilateral 
pes planus disorder (flat feet).

During the course of the current appeal, the RO granted an 
increase in evaluation from 10 to 30 percent. However, since 
the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, the claim will remain in 
controversy, as less than the maximum available benefit was 
awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

This case must be remanded again because the development 
requested in the remand of August 2003 was not completed.

The case was remanded in August 2003 to obtain medical 
findings consistent with the applicable rating criteria.  The 
Board included in its remand a list of specific questions.  A 
VA examination was conducted in April 2004, but the report of 
the examination does not include responses to the questions 
presented by the Board.  The RO failed to return the case to 
the examining physician to obtain the required medical 
findings.


Accordingly, the case is remanded for the following actions:

1.	Request all clinical and treatment records, and 
reports from the Dayton VA hospital for 2004 and 
2005, including records by Dr. W., regarding the 
veteran's claim of increased benefits for 
bilateral pes planus. Failure to locate and 
obtain the records should be noted in the claims 
folder.

2.	After completion of paragraph 1, schedule the 
veteran for an orthopedic examination with a 
review of the claims folder, to determine the 
current extent of his service-connected 
bilateral pes planus disability. All indicated 
tests and studies must be performed, and any 
indicated consultations must be scheduled. The 
claims folder, and all associated materials must 
be made available to the examiner for review, 
and the examiner must verify that the claims 
folder and all associated materials have, in 
fact, been reviewed. The examiner's report must 
provide specific responses to the following:

a.	State whether there is marked pronation;
b.	State whether there is evidence of extreme 
tenderness of plantar surfaces of the feet;
c.	State whether there is evidence of marked 
inward displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, 
unilaterally or bilaterally;
d.	State whether there is objective evidence 
of marked deformity (pronation, abduction, 
etc);
e.	State whether there is evidence of pain on 
manipulation and use accentuated;
f.	State whether there is evidence of swelling 
on use;
g.	State whether there is evidence of 
characteristic callosities, unilaterally or 
bilaterally;

3.	When all of the above foregoing actions have 
been completed, the issue of entitlement to an 
increased rating in excess of 30 percent for 
bilateral pes planus should be re-adjudicated. 
If the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter if otherwise 
in order, the case should be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




